Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2). 
Claim Objections
Claims 1, 7, 9, 15, and 17 are objected to because of the following informalities:  
In claim 1, line 12, it appears Applicant intended “the assets at each level” to read --the at least one asset at each level--
In claim 7, line 1, it appears Applicant intended “generating a PDF” to read --generating the PDF--
In claim 9, line 2, it appears Applicant intended “cause the processor” to read --cause the at least one processor--
In claim 9, line 13, it appears Applicant intended “the assets at each level” to read --the at least one asset at each level--
In claim 15, line 1, it appears Applicant intended “generating a PDF” to read --generating the PDF--
In claim 17, line 14, it appears Applicant intended “the assets at each level” to read --the at least one asset at each level--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 7 and 15 each recite “where K is a kernel and h > 0 is a smoothing parameter referred to as a bandwidth”, or similar, which is indefinite. It is unclear what a “kernel”, per se, is and whether this clause is intended to define variable “h” in the previously recited equation, or to clarify that h is always greater than zero, or to establish that h is a smoothing function only when it assumes a value greater than zero, or some other meaning, rendering the scope of the claims indefinite. For purposes of examination, Examiner will interpret said limitation to mean “where K is a kernel function and h is a smoothing parameter referred to as a bandwidth and assumes a value greater than zero”, as appears to be most consistent with Applicant’s specification. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 9, Examiner deems a method of determining an optimized maintenance schedule for a maintenance program comprising multiple levels, each level comprising at least one asset and at least one of the levels comprising a plurality of assets, the method comprising: receiving historical failure data for each of the assets, the historical failure data generated at least in part by a sensor network; for each asset, generating a probability density function (PDF) using kernel density estimation (KDE); for each asset, based on a reliability rate threshold, determining a cumulative density function (CDF) using the PDF; for each asset, determining an optimized time to failure (TTF) using the CDF; and creating the schedule for each level that comprises a minimum TTF for the assets at each level to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include generating the PDF using KDE for each asset in the context of determining an optimized maintenance schedule for a maintenance program comprising multiple levels, and consistent with Applicant’s specification. 
Farahat et al. (US PGPub. No. 2017/0309094) is deemed the closest prior art of record and teaches a decision-support system for maintenance recommendation that uses analytics technology to evaluate the effectiveness of a maintenance action or a group of actions in improving the performance of equipment and its components, and provide recommendations on which maintenance actions or a group of maintenance actions should be pursued and which should be avoided. Farahat further teaches the learning of PDFs from historical KPI values using, among other possibilities, KDE (Farahat ¶0080). Farahat further teaches use of CDFs for quantifying degradation (Farahat ¶0082). Farahat appears to be silent, however, on the system generating a CDF for each asset “using the PDF”, and further determining an optimized TTF using the CDF, and creating a maintenance schedule therefrom. 
Furthermore, the Third-Party Submission under 37 CFR 1.290 (8/31/2021) has been considered but does not render the claims unpatentable under either 35 USC § 102 or 35 USC § 103. While various concepts appear to be discussed among the submitted documents, the documents taken either individually or together do not establish anticipation or a prima facie case of obviousness. Instead, Examiner asserts that the Farahat reference is the closest prior art of record and fails to teach certain critical aspects of Applicant’s claimed invention, as outlined above. 
Claim(s) 2-8 and 10-16 depend(s) from claim(s) 1 and 9, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims. 
Regarding claims 17, Examiner deems a cloud based sensor system for determining an optimized maintenance schedule for a maintenance program comprising multiple levels, each level comprising at least one asset and at least one of the levels comprising a plurality of assets, the system comprising: a plurality of sensors coupled to assets and in communication over a network; one or more processors that receives historical failure data for each of the assets from sensor readings of asset failures and, for each of the assets; generating a probability density function (PDF) using kernel density estimation (KDE); based on a reliability rate threshold, determining a cumulative density function (CDF) using the PDF; determining an optimized time to failure (TTF) using the CDF; the processors creating the schedule for each level that comprises a minimum TTF for the assets at each level to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include generating the PDF using KDE for each asset in the context of determining an optimized maintenance schedule for a maintenance program comprising multiple levels, and consistent with Applicant’s specification.
Claim(s) 18-20 depend(s) from claim(s) 17, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669